Opinion issued August 25, 2015




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00524-CV
                             ———————————
                      BENEDICT EMESOWUM, Appellant
                                          V.
    ANNE BARONITIS, SEARGENT B. RINER, AND UNIVERSITY OF
           TEXAS HEALTH SCIENCE CENTER, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1061504


                           MEMORANDUM OPINION

      Appellant, Benedict Emesowum, proceeding pro se, attempts to appeal from

an interlocutory order of the trial court sustaining a contest to appellant’s affidavit

of indigence for trial-court costs. Appellant filed a motion to proceed with this
appeal to review the trial court’s indigence ruling without prepayment of costs.

We dismiss the appeal for want of jurisdiction.

      Generally, appeals may be taken only from final, appealable judgments or

interlocutory orders that are authorized by statute. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2014); see also Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). Here, the record reveals that no

final judgment has been entered in this case. Appellant is attempting to appeal

from the trial court’s interlocutory order, signed on June 2, 2015, which sustained

the contest to his affidavit of indigence for trial-court costs; directed the trial clerk

not to proceed any further unless appellant paid the listed trial-court costs by the

dismissal date of August 4, 2015; and if the costs were not paid by that date,

ordered that the case be dismissed without prejudice. See TEX. R. CIV. P. 145(d).

      While this Court can review an order sustaining a contest to an affidavit of

indigence for appellate-court costs that follows a final judgment, under Texas Rule

of Appellate Procedure 20.1, an interlocutory order denying indigence status for

trial-court costs, under Texas Rule of Civil Procedure 145, may not be appealed

before rendition of a final judgment. See TEX. CIV. PRAC. & REM. CODE ANN.

§51.014(a)(1)–(12); TEX. R. CIV. P. 145(d); TEX. R. APP. P. 20.1(a)(1), (2);

Lehmann, 39 S.W.3d at 195, 200; Hunt v. Tex. Bd. of Pardons & Paroles, No. 01-

12-00517-CV, 2012 WL 3776519, at *1 (Tex. App.—Houston [1st Dist.] Aug. 30,

                                           2
2012, no pet.) (per curiam) (mem. op.) (dismissing for want of jurisdiction appeal

of interlocutory order sustaining a contest to appellant’s affidavit of indigence for

trial-court costs under Texas Rule of Civil Procedure 145(d)).

      On June 25, 2015, the Clerk of this Court notified appellant that he needed

to file a response showing grounds for this Court’s jurisdiction over this appeal

within ten days of that notice, or else the appeal would be dismissed for want of

jurisdiction.   See TEX. R. APP. P. 42.3(a), 43.2(f).       Appellant timely filed a

response, but he failed to show grounds for this Court’s jurisdiction over this

appeal. Instead, he claimed only that this appeal should be abated until the August

4, 2015 deadline for payment of the trial court’s filing fees and that, if this fee were

still unpaid at that time, this Court should reinstate this appeal to avoid the time,

cost, and confusion of his refiling the appeal.

      We conclude that granting appellant an abatement here is unnecessary

because his response does not show how this Court has jurisdiction over his current

appeal of the interlocutory order, which is not appealable. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(a)(1)–(12).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.


                                           3